DETAILED ACTION
In response to the amendment filed on 02/22/2022, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Lima et al. (USPAPN 2014/0035814).
Regarding claim 21, de Lima discloses:
a display in a setting, the display being mounted vertically on a wall in the setting (see para [13] and fig 1, a display 20);
a camera structure mounted on the wall on which the display is mounted (see para [12]-[13] and fig 1, a camera 12 near the display device); and
a processor (see para [15], computers 18 and 24) to dynamically change content on the display based on information supplied by the camera (see para [19] and [24], determining viewer distance by analyzing viewer images captured by the camera, and changing a displayed content of the display according to the determined viewer distance, wherein the changing of the displayed content includes adjusting resolution, image size, and font size).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over de Lima in view of White et al. (USPAPN 2016/0182594).
	Regarding claim 22, de Lima further discloses to change the content in accordance with a person's location in a range, the content including an image and text (see rejection of claim 1, adjusting the resolution, image size, and font size of the displayed content according to the determined viewer distance).
	However, de Lima does not disclose wherein the processor is to divide distances from the display into at least two ranges.  
	In a similar field of endeavor of capturing viewer characteristics of a display with a camera for adjusting the display, White discloses wherein the processor is to divide distances from the display into at least two ranges (see para [25]-[26], [32], and fig 5, adjusting resolution of a displayed content according to determined viewer distance, wherein the viewer distance is divided into multiple zones (e.g., 60″ 4k display has viewing distance zones 0′-4′, 4′-8′, 8′-12′, and 12′-20′, wherein each zone has a predefined optimal display resolution in a decreasing manner)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine de Lima with White, and adjust a resolution of a displayed content according to viewer distance determined by analyzing viewer images, wherein the viewer distance is divided into multiple zones, as disclosed by White, and additionally adjust image size and font size, as disclosed by de Lima, for the purpose of providing improved viewer engagement (see de Lima para [10]).
	Regarding claim 23, White further discloses wherein the range is determined in accordance with a person in range closest to the display (see para [33], considering the viewing distance of the closest viewer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine de Lima with White, and further consider the viewing distance of the closest viewer, as disclosed by White, for the purpose of selectively providing appropriate content to the most interested viewer in an efficient manner.
Regarding claim 24, de Lima and White further disclose wherein, when a person is in a first range closest to the display, the processor is to control the display to display the image at a high resolution and the text at a small font size (see rejection of claim 21, White discloses that the multiple zones from the closest to farthest from the display have a resolution value in a decreasing manner, while de Lima discloses that font size is also to be varied according to the viewer distance).
Regarding claim 25, de Lima and White further disclose wherein, when people are only in a second range furthest from the display, the processor is to control the display to display the image at a low resolution and the text at a large font size (see rejection of claim 21, White discloses that the multiple zones from the closest to farthest from the display have a resolution value in a decreasing manner, while de Lima discloses that font size is also to be varied according to the viewer distance).
Regarding claim 26, de Lima and White further disclose wherein, when people are in a third range between the first and second ranges, and no one is in the first range, the processor is to control the display to display the image at a medium resolution and the text at an intermediate font size (see rejection of claim 21, White discloses that the multiple zones from the closest to farthest from the display have a resolution value in a decreasing manner, while de Lima discloses that font size is also to be varied according to the viewer distance).
Regarding claim 27, de Lima further discloses wherein, when no one is within any range, the processor is to control the display to display a low resolution image or no image and no text (see para [21], turning the display off when there are no viewers detected).
Regarding claim 28, de Lima further discloses wherein the processor is to change at least one of the image to a different image and the text to different text on the display in accordance with the person's location (see para [24], the changing of the displayed content includes adjusting image size, thereby obtaining a different image of a different size).
Regarding claim 34, de Lima further discloses wherein the processor is to determine a period of time that the content has been displayed and, on condition that no person is in a first range closest to the display, change the content after a predetermined period of time (see para [21], dimming the display based on an amount of time that no viewers have been detected, thereby obtaining a different image of a different brightness).

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over de Lima and White in view of Plagemann et al. (USPAPN 2014/0225931).
Regarding claim 29, de Lima and White disclose everything claimed as applied above (see rejection of claim 28), however, do not disclose wherein the different image includes additional objects to those in the image and the different text includes additional text to that in the text.
In a similar field of endeavor of capturing viewer characteristics of a display with a camera for adjusting the display, Plagemann discloses wherein the different image includes additional objects to those in the image and the different text includes additional text to that in the text (see para [28]-[31] and fig 4B-4C, secondary images (i.e., related videos 441) and secondary texts (i.e., information 451) are shown when the viewer is closer to the display in fig 4B, in addition to initial image (i.e., video 431) and initial texts (i.e., the title “Stock car race”) shown when the viewer was farther from the display in fig 4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine de lima and White with Plagemann, and change a displayed content according to a determined viewer distance by adjusting resolution, image size, and font size, as disclosed by de Lima and White, wherein the changing of the displayed content further includes showing additional or reduced amounts of images or texts, as disclosed by Plagemann, for the purpose of providing an efficient adaptive display.
Regarding claim 30, de Lima, White, and Plagemann further disclose wherein the different image includes different objects than the image and the different text includes different words than in the text (see rejection of claim 29, the secondary images and secondary texts are different from the initial image and the initial texts).
Regarding claim 31, de Lima, White, and Plagemann further disclose wherein the processor is to change both the image to a different image and the text to different text on the display in accordance with the person's location (see rejection of claim 29, the secondary images and secondary texts are different from the initial image and the initial texts).
Regarding claim 32, de Lima, White, and Plagemann further disclose wherein the different image includes different objects than the image and the different text includes different words on the display in accordance with the person's location (see rejection of claim 29, the secondary images and secondary texts are different from the initial image and the initial texts).
	Regarding claim 33, de Lima, White, and Plagemann further disclose wherein the different image includes additional objects to those in the image and the different text includes additional text to that in the text (see rejection of claim 29, the secondary images and secondary texts are different from the initial image and the initial texts).
Response to Arguments
Applicant’s arguments with respect to claims 21-34 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668